         Case 2:20-cv-00266-WHA-CSC Document 7 Filed 07/07/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

BRIAN CHIARIZIO, #164405,                     )
                                              )
            Plaintiff,                        )
                                              )
    v.                                        ) CIVIL ACTION NO. 2:20-CV-266-WHA
                                              )
KAY IVEY, et.al,                              )
                                              )
            Defendants.                       )

                                            ORDER

          On June 12, 2020, the Magistrate Judge entered a Recommendation (Doc. #6) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. The motion for preliminary injunction is DENIED.

         3. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 7th day of July, 2020.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
